United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 23, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-60707
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANGELIA P. HINTON,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:05-CR-105-2
                      --------------------

Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Angelia P. Hinton appeals her jury conviction for conspiracy

to defraud the United States and two counts of conversion of

property belonging to the United States in violation of 18 U.S.C.

§ 371 and 18 U.S.C. §§ 641, 642.   Hinton argues that the district

court erred in admitting into evidence three Government exhibits

which she contends were not provided to her during discovery as

required by Rule 16 of the Federal Rules of Criminal Procedure.

Hinton further argues that the cumulative effect of the trial




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60707
                                 -2-

court’s errors denied her right to a fair trial and that, as a

result, she is entitled to a new trial.

     Hinton concedes that she waived her objection to government

Exhibit G-10.    We also conclude that Hinton waived her objection

to Government Exhibit G-1, when counsel agreed, following a

recess to review the documents in G-1, to the admission of the

documents.   Because Hinton withdrew her objections to two of the

Government’s exhibits, Hinton waived her right to contest on

appeal their admission into evidence.      See United States v.

Musquiz, 45 F.3d 927, 931 (5th Cir. 1995).

     The district court did not abuse its discretion in admitting

Government Exhibit G-3, which was comprised of photographs.       The

record reflects that the Government listed Exhibit G-3 in the

exhibit list it provided to Hinton prior to trial but that Hinton

did not request copies of the photographs.     Rule 16 of the

Federal Rules of Criminal Procedure requires only that the

Government permit the defendant to inspect materials.     Because

Hinton did not request copies of the photographs, there was no

violation of Rule 16 and the exhibit was properly admitted.

United States v. Doucette, 979 F.2d 1042, 1044-45 (5th Cir.

1992).

     Because the district court did not err in its evidentiary

rulings, a cumulative error analysis is unnecessary in this case.

See United States v. Moye, 951 F.2d 59, 63 n.7 (5th Cir. 1992).

     AFFIRMED.